BARFIELD, Judge.
We affirm the deputy’s order requiring reimbursement of outstanding medical bills and awarding continuing medical care. In October 1986, the claimant filed a claim for payment of medical bills incurred in June, 1985. These expenses were incurred within two years of the last medical care paid for by the e/c, which was provided in September, 1984 and paid in October, 1985. The e/c argues that the claim is now barred by the two year statute of limitation in section 440.19, Florida Statutes. We disagree. In ordering the e/c to pay for the June, 1985 care, the deputy determined that the June, 1985 treatment was care the e/c should have provided. Merely because the e/c chose not to pay for this treatment at the time does not mean the deputy could not later find the e/c’s decision to be incorrect and order payment for this care. Having found the medical treatment to be payable as of a date certain (and within two years of the last payment for such care), the claim for subsequent and continuing treatment filed within two years of that date would be timely. The deputy’s order is therefore AFFIRMED.
WENTWORTH and ZEHMER, JJ., concur.